Title: To Thomas Jefferson from J. Phillipe Reibelt, 24 July 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 24 Juill. 1805.
                  
                  Ayant appris, que Vous avez un petit fils, qui possede toute Votre affection paternelle, qui sans doute etudie, ou etudiéra notre langue Commune, celle Latine—je Vous prie, de vouloir bien accepter pour lui, et lui offrir de ma part—le Virgile çijoint sortant de ma bibliotheque particul.
                  Comme Vous ne m’avez pas indiquè le domicile des Messieurs Divers et Randolph, dont parle Votre graçieux billet du 13—je prend la libertè, de joindre des Lettres pour l’un et l’autre, et de Vous prier, de vouloir bien les leur faire parvenir.
                  Je compte, de pouvoir m’absenter d’içi vers la fin d’Aout ou le Commencement de Septembre, et par consequent de Vous presenter mes hommages a Monticello avant votre retour a Federal City.
                  La plante de Quarantino chez Mr. Du Catel, qui a etè au Commencement mal plaçèe, dela infirme, ensuite transplantè, et par tout çela retardèe—pousse enfin un petit epis, de manière, qu’elle nous fournira des Graines.
                  Connaissez Vous la rave a l’huile de Chine—Raphanus Sativus Chinensis Pleiferus?—qu’on cultive depuis 1788 aux environs de Maÿence, et depuis 1787 en Italie, et qui donne dans les Champs—aux environs de Milan Çinq hubbi, d’huile par perche, et aux environs de Turin, Vingt Cinq hubbi par Giornata (la Giornata du Piemont contient un peu au dessus de 24000 (pieds de Paris, le hubbo près de 19 Livres de Paris) dont la premiére expression (le Mechanisme quoique simple est çependant particulier) est non seulement fort saine, mais aussi comme assaissonement tres Agreable, et en même tems plus propre a bruler, que l’huile d’Olives, parcequ’il n’en faut, que la Moitiè, tandis qu’elle donne autant de Claretè, et moins de Vapeur. 
                  Daignez agreer gracieusement l’assertion sincere de la plus intime Veneration.
                  
                     Reibelt 
                     
                  
               